978 F.2d 1261
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Leroy JENKINS, Plaintiff-Appellant,v.Michael P. LANE, et al., Defendants-Appellees.
No. 91-3382.
United States Court of Appeals, Seventh Circuit.
Submitted Oct. 22, 1992.*Decided Nov. 2, 1992.

Before COFFEY and EASTERBROOK, Circuit Judges, and WOOD, Jr., Senior Circuit Judge.
Order
Leroy Jenkins, a prisoner of Illinois, filed this action under 42 U.S.C. § 1983 contending that prison officials violated his rights when they removed Nancy Baker from the list of persons authorized to visit him.   In both the district court and this one, Jenkins has argued that defendants violated rules established by state law for making decisions about visitation--principally that the warden did not personally sign the order barring Baker from the prison.
Whether state officials violated state law is not material to the disposition of a claim under § 1983, which addresses violations of federal law (especially the Constitution).   Olim v. Wakinekona, 461 U.S. 238, 248-51 (1983);   Archie v. Racine, 847 F.2d 1211, 1216-18 (7th Cir.1988) (en banc).   See also  Nordlinger v. Hahn, 112 S.Ct. 2326, 2335 n. 8 (1992), and  id. at 2339-41 (Thomas, J., concurring).   Jenkins presents no constitutional argument independent of his state-law claims and therefore cannot prevail.


1
AFFIRMED.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that oral argument would not be helpful to the court.   The notice provided that any party might file a "Statement as to Need of Oral Argument."   See Fed.R.App.P. 34(a), Circuit Rule 34(f).   No such statement has been filed, so the appeal is submitted for decision on the briefs and record